JUDGMENT
Appellant was found guilty of driving a motor vehicle in a state of intoxication. He assigns as error the insufficiency of the evidence to support his conviction.
Between 5:15 and 5:30 in the morning of November 26, 1967, appellant collided with an ambulance by the rear part. The impact was forceful since the same caused the ambulance to swerve from its lane, collide with a pole and sustain a total damage. At about 8:30 in the morning, about three hours later, a blood sample was taken from appellant and the result showed a content of ten hundredths of one percent of alcohol in his blood.
According to the applicable law, this amount of alcohol is not a ground to presume that the defendant was or was not under the influence of intoxicating liquor, but such evidence may be considered jointly with other competent evidence for determining the guilt or innocence of the defendant. Therefore, the presumption of law that the defendant was not under the influence of intoxicating liquor does not exist in this case. According to scientific data we may take into consideration the fact that if the sample had been taken at a time nearer to the occurrence of the accident and not after three hours had elapsed, probably the amount of alcohol in the blood could have been greater.
*801The other evidence contemplated by the law having been considered, and as the same was believed by the trial court, there is no ground for reaching a conclusion of insufficiency of the evidence to support his conviction. It is true that the signs appellant showed after the accident could have been partly due to the forceful impact, but there is evidence, and it was believed by the trial court, that it was due to a state of intoxication.
The judgment rendered by the Superior Court, San Juan Part, on February 5, 1968, ordering appellant to pay a $300 fine and decreeing the suspension of his driver’s license for a term of two (2) years, is hereby affirmed.
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquín Berríos

Clerk